Title: To Thomas Jefferson from Sarsfield, 23 January 1788
From: Sarsfield, Guy Claude, Comte de
To: Jefferson, Thomas



Paris 23 Jr 1788

J’ay recu, Monsieur, les 79₶ que vous m’avez Envoyée pour M. Adams, Je n’ay plus qu’à recevoir la nouvelle de l’arrivée des livres Et qu’il en soit content. Il lui en manque un qui lui fera bien faute, mais on ne peut le trouver.
J’ay l’honneur de vous faire bien des remerciemens de l’instruction que vous avez Eu la bonté de me donner sur M. Shippen. J’iray demain matin le Chercher. Il est Surprenant que M. son oncle ne Lui ait point donné de lettre pour moy.
J’ay L’honneur d’Etre avec un tres Sincere attachement, Monsieur, Votre très humble et tres obeisst Serviteur,

Sarsfield

